Citation Nr: 1243760	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  03-22 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from February 1960 to June 1967.  He died in March 2002.  The appellant claims to be the Veteran's surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office & Insurance Center (RO) in Philadelphia, Pennsylvania.  

In January 2005 a Travel Board hearing was held before a Veterans Law Judge; a transcript of the hearing is included in the claims file.  In May 2005, that judge denied the claim on appeal.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2006 Order, the Court vacated the May 2005 Board decision and remanded it for additional development.  In March 2007 and again in March 2010, the Board remanded the claim for additional development and adjudicative action.  In July 2010, the Board denied the claim for service connection for cause of the Veteran's death.  The appellant appealed the denial to the Court.  In an April 2012 Memorandum Decision the Court vacated the Board's decision, finding that the Board had relied on an inadequate medical opinion and had provided insufficient reasons and bases to support its conclusions.  The case has been reassigned to the undersigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In January 2005, the appellant was afforded a Travel Board hearing before a Veterans Law Judge who is no longer with the Board.  The Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  In September 2012, the appellant was offered the opportunity to testify at another Board hearing; she responded that he wished to appear before a Veterans Law Judge at the Philadelphia, Pennsylvania, RO.  Because Travel Board hearings are scheduled by the RO, the case must be remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing.  This matter should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



__________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




